Citation Nr: 1538949	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for disability manifested by numbness in the left thigh and hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to November 1978, from September 1979 to August 1981, and from March 1984 to July 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was remanded previously by the Board in March 2010 and November 2012 for further development.  


REMAND

The Veteran's claims were previously remanded by the Board to schedule VA examinations.  A review of the record shows that although some VA correspondence was sent to the correct address, the examination notifications sent by the VA Medical Center (VAMC) were sent to an incorrect address on three separate occasions.  The record does not clearly show that the Veteran was ever scheduled for the examinations. 

The record shows that a letter was mailed to the Veteran's most recent address of record in November 2012.  That letter indicates that the VA medical facility nearest to the Veteran had been asked to schedule him for an examination in connection with the claim.  According to the May 2013 supplemental statement of the case, the Veteran failed to report to his examinations because the Veteran failed to respond to the medical facility and the examination was cancelled.  In a May 2013, in response to the supplemental statement of the case, the Veteran again indicated that he had not received notification of the scheduled examination and expressed a continued desire to attend a VA examination.  

The above efforts on the part of VA are insufficient.  The remand requested that the Veteran be scheduled for VA examinations.  However, the supplemental statement of the case indicates that the Veteran did not respond to a letter indicating his intention to attend an examination.  However, the Veteran continues to state that he did not receive notification of any scheduled examination.  The Board finds a compelling indication that the Veteran has not yet received adequate notification of scheduled examinations. 

The Veteran should therefore be scheduled for the previously requested examinations and he should be notified of the date and time of the scheduled examinations in writing at his most recent address of record.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case.  38 C.F.R. § 3.655 (2014); Wood v. Derwinski, 1 Vet. App. 190 (1991) 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's correct address is used in coordinating the following with Veterans Health Administration:

(a) Schedule the Veteran for a VA orthopedic examination by an appropriate physician to determine the etiology of any bilateral hip and knee disabilities and any left hip and thigh neurological disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should specifically address the Veteran's prior diagnoses of osteoarthritis of the hips and knees, and should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that arthritis of the knee or hips was shown by X-ray evidence during service or within one year following separation from service.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any hip disability, knee disability, or left hip or thigh numbness disability was caused by or is otherwise related to the Veteran's active service.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of active service.

(b) Schedule the Veteran for a VA examination to determine whether the Veteran has sleep apnea.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner is to indicate whether the Veteran has sleep apnea or other any other sleep disorder.  If so, the examiner should provide an opinion as to whether it is at least as likely or not (50 percent probability or greater) that the Veteran has a sleep disorder that is related to service or that was present during service.  The examiner should consider the lay evidence of record concerning sleep disturbance during and since service.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

